DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 08/04/2022, is acknowledged.  Amendments to the specification have been entered.
Claims 1, 13-25 are pending in this action.  Claims 2-12 have been cancelled previously.  Claims 1, 14-16, 21 have been amended.  New claims 24, 25 have been added.  No new matter was added.  Claims 1, 13-25 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection or objection presented in this office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/JP2019/024875, filed June 24, 2019, which claims benefit of foreign priority to JP 2018-119468, filed June 25, 2018.  No English translations of the certified copies of both priority applications have been received with the submission filed on 08/04/2022.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 21, 24, 25 are objected to because of the following informalities:  Claims 21, 24, 25 comprise acronyms “JIS” and “PVA”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated previously, claim 1 recites the limitation “polyvinyl alcohol based polymer” that is unclear.  In the present case, it is unclear what is understood by the term polyvinyl alcohol (PVA) based, i.e., how many vinyl alcohol monomers should be present in said PVA-based polymers – 1 mol%, 50 mol%, 80 mol%, etc.  Therefore, the metes and bounds of the claim are not reasonably clear.  Similar is applied to claim 13.  Clarification is required.  
In response to applicant’s argument that one skilled in the art would understood that said limitation refers to “a polymer of which structural units are vey similar to those of a vinyl ester and a vinyl alcohol unit”, it is noted that neither the claim nor specification provide a clear definition of the term “PVA-based polymers”.  Specification does not teach a specific structure of said PVA-based polymer that should be used in the claimed coating.  Further, it is noted that one skilled in the art would have understood that properties of a multicomponent system (here, the coating) depend on compounds included, and, in the case of polymeric constituents, on their degree of polymerization, a type of backbone (i.e., liner, branched), composition of comonomers and/or amounts of substituted side chains.  As best understood, the applicant disclosed the use of (co)polymers comprising vinyl alcohol monomeric units.  To this point, it is noted that “[i]f a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶ 2.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).”  Clarification is required.  
Claims 14-25 are rejected as being dependent on rejected independent claims 1 and 13 and failing to cure the defect.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US 2013/0189325 (cited in IDS; hereinafter referred to as Hayashi), in view of Matono et al., US 2020/0268671 (filing date 03/31/2016; hereinafter referred to as Matono).
Hayashi teaches coatings for solid oral pharmaceutical formulations, wherein said coatings can be used for improving stability of drugs in said formulations against oxygen and water vapor, and also teaches a method of applying said coatings to solid medicines (Abstract; Para. 0002, 0022, 0040).  To this point, Hayashi teaches that said coating formulations/compositions may include:
polyvinyl alcohol (PVA) and/or derivatives thereof, wherein PVA is obtained by saponification of polyvinyl acetate, and wherein the saponification degree of PVA is 70-97 mol%, and the average polymerization degree of PVA is 200-3,000 (Abstract; Para. 0034, 0035; Examples as applied to claims 1, 13);
a swelling clay, e.g., bentonite, aluminum magnesium silicate (Abstract; Para. 0014, 0039 as applied to claims 1, 13, 19, 24, 25);
sorbitan fatty acid ester (e.g., sorbitan monolaurate C18H34O6), sucrose fatty acid ester, etc. having a HLB value of 4-10 ; (Para. 0015; 0046, 0047; Examples as applied to claims 1, 13, 17, 18);
talc (Para. 0.0005, 0068, 0078, Examples as applied to claim 13);
coloring agents, e.g., titanium oxide/pigment  (Para. 0051; 0068 as applied to claim 20).
Hayashi provides examples of preparing aqueous solutions comprising said coating compositions and applying said solutions to a solid formulation (Para. 0011-0022, 0067, 0068 as applied to claims 22, 23).  
Hayashi teaches that the coating compositions comprising bentonite/swelling clay allow decreasing the oxygen permeability coefficient and the water vapor permeability of the coating film compare to compositions comprising talc (Examples), and also teaches that said coating material becomes highly viscous, so that spraying thereof may become difficult (Para. 0045).  Hayashi does not specifically teach the use of 5-50 mass% of talc (claim 15), and also does not teach a viscosity of PVA polymers as claimed in claim 21. 
Matono teaches coating layer composition provided on a surface of a tablet core by spaying (Abstract; Para. 0044; 0101-0103), wherein said coating layer composition may include:  (i) PVA polymers, copolymers, derivatives (Para. 0009, 0030) fully or partially saponified and providing viscosity at 20 oC in a 4 wt% aqueous solution in a range of 2-40 mPa*s, more preferably in a range of 3-30 mPa*s. (Para. 0042);  (ii)  sorbitan fatty acid ester, e.g., sorbitan monolaurate C18H34O6 (Para. 0009, 0035-0037);  (iii) 1-50 wt % of talc (Para. 0043);  (iv)  coloring agents, titanium oxide/pigment (Para. 0043-0044).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating compositions as taught by Hayashi to include/use PVA (co)polymers with controlled viscosity and talc as taught by Matono, because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  MPEP 2144.06.  One would do so with expectation of beneficial results, because said approach would provide coating compositions that can be applied by spaying to a solid formulation comprising an active ingredient (e.g., uncoated tablets) providing high chemical stability of said active ingredient.  Pertinent prior art (see below) provides strong support to the examiner’s position. 
With regard to the concentrations and/or mass ratios as instantly claimed (Claims 1, 14-16), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  Hayashi recognizes the PVA/clay mass ratios as result effective variables that define the viscosity of the coating compositions, whereas spraying compositions with high viscosity may become difficult (Para. 0012-0013, 0045).  Further, it is noted that one skilled in the art would have understood that properties of multicomponent systems depends on compounds included as well as on concentrations of said compounds that define the network of intermolecular interactions, and thereby physical and chemical properties of the system/composition.  The determination of suitable or effective concentration/composition (for providing/controlling properties of compositions) can be and usually is determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0311203 – teaches  coating compositions for pharmaceutical formulations that may include PVA in combination with: 10-50% of opacifier and colorant/titanium dioxide; 5-30% of lubricant/talc; 0.5-5% of plasticizer; 0.1-3% of thickening agent/bentonite; 0-20% of filler agent. 
US 2011/0256189 (cited in IDS) - teaches coatings for solid pharmaceutical formulations, wherein said coatings formulations/compositions may include (i) PVA obtained by saponification of polyvinyl acetate, wherein the saponification degree of PVA is 70-97 mol%, and the average polymerization degree is 200-3,000;  (ii) sorbitan fatty acid ester (e.g., sorbitan monolaurate, sorbitan monopalmitate and sorbitan monooleate), sucrose fatty acid ester, and/or having a HLB value of 4-10;  (iii) talc;  (iv)  coloraing agent/titanium oxide/pigment; (v) bentonite/swelling clay; and wherein an aqueous solution of said coating compositions can be applied to a solid medical preparation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-16 of copending Application No. 17/253,265. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application, since the referenced copending application and the instant application are claiming common subject matter, as follows:  A coating composition for oral solid preparations, the coating composition comprising a PVA-based polymer, a fatty acid ester of a polyol having 3 or more hydroxy groups, and talc.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed 08/04/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high dissolution rate of coating compositions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Hayashi discloses coating compositions comprising “a swelling clay”, and does not teach the talc as an additive, it is noted that Hayashi teaches that it known in the field that talc can be used in solid coating compositions to improve stability (Para. 0005).  Further, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.   In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the present case, 
All cited references are reasonably drawn to the same field of endeavor that is the coatings for oral solid pharmaceutical formulations.  
Hayashi and Matono teach solid coating compositions that may include compounds as instantly claimed, i.e., (i) PVA and/or derivatives thereof, obtained by saponification of polyvinyl acetate; (ii) sorbitan fatty acid ester (e.g., sorbitan monolaurate C18H34O6), sucrose fatty acid ester, etc.; (iii) talc, coloring agent/titanium dioxide.
Hayashi also teaches that though coating compositions comprising bentonite/swelling clay (instead of talc) allow decreasing the oxygen permeability coefficient and the water vapor permeability of the coating film, said coating material becomes highly viscous, and spraying thereof may become difficult.  
Matono teaches the use of PVA polymers, copolymers, derivatives fully or partially saponified and providing viscosity at 20 oC in a 4 wt% aqueous solution in a range of 2-40 mPa*s, in combination with 0.1-50 wt% of talc, and other additives as instantly claimed in coating compositions that can be spayed over pharmaceutical formulations, and provide a high chemical stability of active agent even when stored under humid conditions.
Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to obvious to combine compositions taught by the cited prior art each of which is taught to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  MPEP 2144.06.  One would do so with expectation of beneficial results, because said approach (i) would allow decreasing/controlling the oxygen permeability coefficient and the water vapor permeability of the coating film (by using bentonite/swelling clay);  (ii)  providing coating compositions that could be applied by spaying (by using PVA (co)polymer with controlled viscosity and talc) to a solid formulation comprising an active ingredient (e.g., uncoated tablets); and (iii) providing thereby high chemical stability of said active ingredient.  

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615